       Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 1 of 27



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Cr. No. 1:18-CR-10450-MLW
                                     )
ELISEO VAQUERANO CANAS ,             ) FILED UNDER SEAL
&                                    )
JONA THAN TERCERO YANES              ) REDACTED
      Defendants                     )
____________________________________)

 DEFENDANT ELISEO VAQUERANO CANAS & JONATHAN TERCERO
YANES’S JOINT MOTION IN LIMINE TO EXCLUDE STATEMENTS MADE
              BY SALVADOR-GUTIERREZ TO CW-13

      Eliseo Vaquerano Canas and Jonathan Tercero Yanes, defendants in the

above-captioned matter, respectfully move this Honorable Court to exclude all

statements made by Salvador-Gutierrez to CW-13 while in custody. Canas and

Yanes further join the motion filed by Djavier Duggins and incorporate all of his

arguments herein by reference. As grounds, the defendants state that Salvador-

Gutierrez’s statements were not made in furtherance of any alleged conspiracy and

therefore are not statements of a co-conspirator within the meaning of Fed. R. Evid.

801(d)(2)(e). Where the circumstances do not provide meaningful corroboration of

the statement, it similarly is not admissible as a statement against interest under

Fed. R. Evid. 804(a)(3). Since the statements do not fall under any exception to the

hearsay rule, they are inadmissible against either Canas or Yanes. To the extent

that the statement is admissible under either 801(d)(2)(e) or 804(a)(3), it is

nonetheless inadmissible under Fed. R. Evid. 403 since its probative value is




                                           1
        Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 2 of 27



substantially outweighed by the danger of unfair prejudice associated with the jury

returning a guilty verdict on the basis of an unreliable statement.

                                        FACTS

       On June 17, 2014, Henri Salvador-Gutierrez arrived in the United States as

a child after crossing the border between Texas and Mexico. He was 15 years old

and alone. See 2014 DHS I-213 Report, attached as Exhibit 1. See also Salvador-

Guttierez Competency Report, attached as Exhibit 2 at 6. On this journey, which

spanned several countries, he witnessed women being sexually assaulted and hurt.

Id. at 3.

       Salvador-Gutierrez came to the United States to join his mother who had left

him when he was just two years old. Id. at 3. In El Salvador he was left in the care

of his grandmother. He was often abused by both his grandmother and her friends.

Id. In his hometown in El Salvador, he witnessed regular violence in the

community. Id. The violence and danger of street gangs was so severe that he

stopped going to school in the 5th grade. Id. at 4.

       When he arrived in the United States, he was reunited with his mother who

lived in Somerville, MA. Id. at 3-4. Despite having dropped out of school in the 5 th

grade, he was enrolled in the 9th grade in English learner Classes. Id. He spoke

little to no English and was given an IEP. Id.

       Noting his profound intellectual disadvantages, he was administered various

academic tests in November of 2015. Id. at 4. His scores on the Wechsler Individual

Achievement Test were all below the 3rd percentile, meaning more than 97% of



                                            2
       Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 3 of 27



children his age achieved higher scores. At that time, when he was 15 years old, he

was only able to write 5 letters of the alphabet. Id.

      He was also administered the Weschler Intelligence Scale for Children to

assess his cognitive functioning. He scored in the Borderline Range for Verbal

Comprehension, in the Very Low Range for Perceptual Reasoning, Processing

Speed, and for Working Memory. Id. at 4. Based upon this testing he was diagnosed

with an Intellectual Disability and enrolled in special education services. Id. at 4.

He was also diagnosed with Post Traumatic Stress Disorder. Id. at 5, 12.

      In October 2015, he was arrested in Somerville with two other individuals

and charged in the Massachusetts Juvenile Court system with possession of a knife.

Id., at 2. On July 21, 2016, he was arrested by the MBTA Police (Aquarium Station)

and charged with Carrying a Dangerous Weapon, in violation of G.L. c. 268, § 13B.

Id. On December 21, 2016, Daniel A. Sanford, Psy.D. filed the attached report

opining that Henri Salvador-Gutierrez was not competent.

      Three months later, on March 15, 2017, a Boston Regional Intelligence

Center (“BRIC) memorandum involving, inter alia, Henri Salvador-Gutierrez, was

disseminated. See Salvador-Gutierrez A-File, attached as Exhibit 3, at 4. On

September 2, 2017, a Homeland Security (ICE I-213) report confirmed that Henri

Salvador-Gutierrez was amenable to DHS/ICE enforcement action and an

Immigration Detainer was lodged. See 2017 DHS I-213 Report, attached as Exhibit

4. The ICE document noted that Henri Salvador-Gutierrez was in default status on




                                           3
       Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 4 of 27



several cases, that he had been confirmed by BRIC as a MS-13 gang member, and

that he was wanted for questioning in relationship to a homicide investigation. Id.

      On November 1, 2017, Judge Kenneth J. King of Middlesex County Juvenile

Court ruled on Henri Salvador-Gutierrez’s competency with respect to the 2016

incident in Somerville, MA. See Docket # 15DL1055CA, attached as Exhibit 5.

Judge King found Gutierrez to be not competent to stand trial and unlikely to

become competent in the foreseeable future. Id.

      On November 9, 2017, Judge Joseph F. Johnston of the Suffolk County

Juvenile Court (Chelsea, MA) also ruled on Henri Salvador-Gutierrez’s competency

with respect to the July 21, 2016 incident at the Aquarium MBTA station. See

Docket # 16DL0676CH. He similarly found Salvador-Gutierrez not competent to

stand trial and unlikely to become competent in the foreseeable future. Id. On

November 29, 2017, the case against Henri Salvador-Gutierrez in Middlesex

Cambridge was dismissed by Judge Oker. Id.

      A few days later, on December 1, 2017, Homeland Security issued a report to

the A-file of Henri Salvador Gutierrez, and included an entry from the BRIC Gang

Assessment Database “verifying the MS-13 affiliation” of Henri Salvador-Gutierrez.

See Exhibit 3, page 4.

      On August 2, 2018, a body was found at the Henry Avenue Playground in

Lynn, Massachusetts. Detention Affidavit, at ¶ 42 (Docket Entry #11). The deceased

was identified as Herson Rivas. Id. at ¶ 43. An autopsy revealed numerous sharp

force injuries, and the cause of death was listed as homicide. Id.



                                           4
       Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 5 of 27



      On August 2, 2018, Henri Salvador-Gutierrez was arraigned in Peabody

District Court on a three (3) count complaint, docket # 1886-CR-00861, based on a

vehicle stop outside the Newbury Street Inn hotel. See Docket # 1886CR861,

attached as Exhibit 6. Gutierrez was stopped along with several co-defendants in

the instant matter (Lopez, Vaquerano-Canas, and the uncharged [and now

cooperating] juvenile). Id. They were all charged with state firearms related offense.

Id.

      Henri Salvador-Gutierrez was ordered held at Essex County House of

Correction (Middleton). The Commonwealth moved for a dangerousness hearing

pursuant to G.L. c. 276, § 58A. Id. The Dangerousness Hearing was held on August

8, 2018 in Peabody District Court. Id. All defendants were held without bail. An

appeal was taken to the Superior Court where the “no bail” determination was

upheld. See Docket # 1877BP587, attached as Exhibit 7. Henri Salvador-Gutierrez

was returned to the Essex County House of Correction. See Exhibit 6.

      Various search warrants were sought by the federal Government between

August 9, 2018 and September 5, 2018 in connection with the murder of Herson

Rivas. Detention Affidavit, at ¶ 38 (Docket Entry #11). On September 7, 2018,

Salvador-Gutierrez was transferred from Essex County House of Correction

(Middleton) to Middlesex County House of Correction in Billerica. See Middlesex

County House of Correction Book Memo, attached as Exhibit 8. CW-13 – an alleged

member of MS-13 with pending federal charges – had been continually detained in

Middlesex on related state charges. See AUSA Letter to George Gormley Dated Oct.



                                          5
       Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 6 of 27



20, 2020, attached as Exhibit 9 at 3. CW-13 was 10 years older than Salvador-

Gutierrez. See FBI Form 302 for CW-13 Interview on Oct. 16, 2018, attached as

Exhibit 10. He was not a member of the Sykos clique; in fact, he had been a member

of EBLS since 2008. See U.S. Attorney’s Office, District of Massachusetts, MS-13

Member Pleads Guilty to Attempted Murder of Rival Gang Member, Dep’t Just.

(Apr. 13, 2017), https://www.justice.gov/usao-ma/pr/ms-13-member-pleads-guilty-

attempted-murder-rival-gang-member. See also FBI Form 302 Dated July 15, 2016,

attached as Exhibit 11.

      On October 3, 2018, CW-13’s attorney contacted AUSA Kelly Lawrence

claiming that his client had information about two murders. See Gov’t Discovery

Letter Dated Aug. 9, 2019, attached as Exhibit 12. On October 16, 2018, there was a

meeting at the United States Attorney’s Office between CW-13, his attorney, FBI,

HIS, MSP, and the Prosecution Team in the instant matter. Id.

      In October, CW-13 allegedly had a conversation with Salvador-Gutierrez in

his unit at the Billerica House of Correction. Id. This conversation was not

recorded. Id. According to the later issued Search Warrant Affidavit for Canas’s

grandmother’s house, during this conversation:

      a. SALVADOR admitted that he and other members of the SLS clique

      had committed a murder in Lynn over the summer. SALVADOR

      described the other individuals being present for the Lynn murder to

      include all six of the targets under investigation: LOPEZ,




                                          6
       Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 7 of 27



      VAQUERANO, SALVADOR, REYES, TERCERO YANES, and

      MALTEZ.

      b. SALVADOR stated that after the murder, he and the others burned

      the clothes they were wearing during the murder in the backyard area

      behind LOPEZ’s house (i.e., Target Location 1). […]

      c. SALVADOR stated that after the murder, VAQUERANO and

      SALVADOR took the knives used in the murder to VAQUERANO’S

      grandmother’s house, where VAQUERANO is also believed to have

      lived, and VAQUERANO hid the weapons in a drop-down ceiling at the

      residence on Central Avenue (i.e., Target Location 2). SALVADOR told

      CW-13 that he personally saw the murder weapons being hidden in a

      dropped ceiling at that location. See Affidavit in Support of Search

      Warrant for 23 Stone Place and 181 Central Ave, attached as Exhibit

      13.

      Soon thereafter the prosecution arranged for CW-13 to record a conversation

between CW-13 and Henri Salvador-Gutierrez “to help corroborate information

provided by CW-13 and to gather additional evidence.” Id. at ¶ 17. On October 29,

2018, eleven months after Salvador-Gutierrez was found not competent to stand

trial, CW-13 recorded a conversation with him.

      At the time of the statement, Salvador-Gutierrez was nineteen. He had never

received treatment for any of the learning disabilities or mental health issues

identified two years earlier, when he was seventeen.



                                          7
        Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 8 of 27



        On November 2, 2018, a search warrant was executed at Canas’s

grandmother’s home. See Exhibit 13, at 17. On November 28, 2018, the defendants

were charged by way of Indictment in the instant matter. See Docket Entry # 11.

                                    ARGUMENT

   I.        Salvador-Gutierrez’s statements are hearsay since they were not
             made in furtherance of any alleged conspiracy, whether that
             conspiracy is the Sykos clique or MS-13 in general

        A young, relative newcomer to prison, Salvador-Gutierrez was blathering

away not to further any conspiracy – that of his avowed clique or MS-13 in general

– but rather with the sole motivation to advance his own needs. His statements to

CW-13 did not advance any goals of any alleged conspiracy whether large (MS-13)

or small (the Sykos clique), nor were they statements to another coconspirator

reporting significant events of the conspiracy. As a result, they do not qualify as

statements of a co-conspirator within the meaning of Fed. R. Evid. 801(d)(2)(E).

        A.     The Government must establish, through independent
               evidence, that a conspiracy existed between Canas, Yanes, and
               Salvador-Gutierrez.

        A statement offered against a party which “was made by the party’s

coconspirator during and in furtherance of the conspiracy” is not hearsay. Fed. R.

Evid. 801(d)(2)(E). Before a statement is admissible under this rule the Government

must establish that: 1) a conspiracy existed between the defendant and the

declarant, and 2) “that the statement was made during the course of and in

furtherance of that conspiracy.” Bourjaily v. United States, 483 U.S. 171, 175 (1987)

(emphasis added).



                                           8
         Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 9 of 27



         Whether the proponent has met these requirements is a preliminary question

for the Court under Fed. R. Evid. 104(a). As such, the Government must establish

by a preponderance of the evidence that the elements of Rule 801(d)(2)(E) have been

satisfied. In determining whether the proponent has met its burden, “[t]he

statement must be considered but does not by itself establish…the existence of the

conspiracy or [the defendant’s] participation in it…” Fed. R. Evid. 801(d)(2); United

States v. Sepulveda, 15 F.3d 1161, 1182 (1st Cir. 1993) (same). Indeed, the

statement of the coconspirator, “standing alone, is insufficient to meet the

preponderance standard of Rule 801(d)(2)(E). United States v. Portela, 167 F.3d 687,

703 (1st Cir. 1999).1

         B.       The Statement Did Not Further any Goals of the Alleged Sykos
                  Clique Conspiracy

         Assuming that the Government establishes by a preponderance of the

evidence that a conspiracy existed among members of the alleged Sykos clique,

Salvador-Gutierrez’s statement did not advance any of the goals of that conspiracy.

It was a mere braggadocious statement made to another person with whom

Salvador-Gutierrez was incarcerated. Salvador-Gutierrez’s intention in making this


1 The Court should make a preliminary “Petrozziello ruling” regarding the admissibility of the statement, and then
require the Government to present to the jury its proof as to the existence of the conspiracy prior to admitting the
statement. United States v. Petrozziello, 548 F.2d 20 (1st Cir. 1977). Some courts have allowed admission of the
coconspirator statement de bene subject to later proof of the existence of the conspiracy. See e.g. United States v.
George, 761 F.3d 42, 54-55 (1st Cir. 2014) (“How this works is that a judge conditionally admits the alleged
coconspirator statements, ‘subject to a later finding by the [judge], supported by extrinsic evidence (other than the
statements themselves),’ sufficient to show the conspiracy and the speaker’s involvement in it.”). Yet this procedure
is markedly different than that used by the court in the Petrozziello case. There, “[t]he judge insisted that the
government present all its non-hearsay evidence first. He then decided whether that evidence permitted reliance on
the c-conspirator exception.” Petrozziello, 548 F.2d at 24 n.3. This method, while “time-consuming,” may be
preferred since “it avoids the danger that hearsay will be admitted in anticipation of a later showing of conspiracy
that never materializes.” Id. This is particularly true where, as here, the statement amounts to the government’s
primary evidence of guilt.


                                                          9
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 10 of 27



statement to CW-13 was purely to advance his own interests while incarcerated,

namely, to ensure his own safety and the safety of his non-coconspirator family

members. This statement was not intended to have – nor did it have – any impact

on the Sykos conspiracy.

      A statement is not in furtherance of the conspiracy unless “it tends to

promote one or more of the objects of the conspiracy.” United States v. Ciresi, 697

F.3d 19, 28 (1st Cir. 2012) (quoting United States v. Piper, 298 F.3d 47, 54 (1st Cir.

2002)). Indeed, unless the statement “advance[d] the goals of the conspiracy in some

way,” it is not made in furtherance of the conspiracy. Id. “In furtherance” requires a

call to action: the statements must “prompt the listener...to respond in a way that

promotes or facilitates the carrying out of a criminal activity.” United States v.

Maldonado-Rivera, 922 F.2d 934, 958–59 (2d Cir. 1990), citing United States v.

Beech-Nut Nutrition Corp., 871 F.2d 1181, 1199 (2d Cir. 1989).

      There are several broad categories of statements that have been found to

further the goals of a conspiracy. Where a coconspirator is trying to recruit another

individual into the conspiracy, statements regarding that attempt are in

furtherance. United States v. Shea, 211 F.3d 658, 668 (1st Cir. 2000). Statements

surrounding a coconspirator’s attempt to sell the services of the conspiracy to

another are in furtherance. See Piper, 298 F.3d at 53 (statements made in the

process of trying to sell drugs to a DEA agent were in furtherance of conspiracy).

Statements are in furtherance when made with the intention of advancing the

status of the declarant, the listener, or another member of the conspiracy. See



                                           10
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 11 of 27



United States v. Flores-Rivera, 56 F.3d 319, 330 (1st Cir. 1995) (statements made to

agent with an eye towards promoting the agent within the conspiracy were in

furtherance of the conspiracy). Where the statements share “pertinent information

about [the] conspiracy’s mode of operation,” they are often found to be in

furtherance of the conspiracy. United States v. Rosaria-Perez, 957 F.3d 277, 299 (1st

Cir. 2020).

      With this background in mind, Salvador-Gutierrez’s statements to CW-13 did

not further any goals of the Sykos conspiracy. They were not made as an attempt to

recruit CW-13 or anyone else into the clique. Shea, 211 F.3d at 668. Salvador-

Gutierrez was not trying to sell the services of the conspiracy to CW-13. See Piper,

298 F.3d at 53. Salvador-Gutierrez was not trying to advance CW-13’s status within

the conspiracy, his own status, or the status of anyone else. See Flores-Rivera, 56

F.3d at 330. These statements did not share any “pertinent information about [the]

conspiracy’s mode of operation;” it was mere storytelling. See Rosaria-Perez, 957

F.3d at 299.

      As discussed more fully below and in the anticipated pleadings by Salvador-

Gutierrez himself, his intention in making these statements was to create the

impression that he was a violent thug, with violent friends, who was not to be

messed with. The creation of a violent reputation was necessary to protect himself

against possible threats in jail.

      Indeed, CW-13 likely leveraged his reputation and MS-13 tenure to gain

power and control over Salvador-Gutierrez. CW-13 has a criminal record reflecting



                                          11
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 12 of 27



serious violence, including an aggravated assault with a baseball bat and a bottle.

See Exhibit 11. See also FBI Form 302 Dated Feb. 1, 2017, attached as Exhibit 14.

From the moment Salvador-Gutierrez, a 19-year-old, saw CW-13 in Billerica, two

things were true: CW-13 was a government agent and it is likely that CW-13’s

reputation for violence preceded him. CW-13 was indicted in Recines-Garcia, the

2016 MS-13 federal prosecution, and Salvador-Gutierrez knew all too well of CW-

13’s involvement in that case as well as other violent crimes such as murder and

assaults with a dangerous weapon.

      CW-13 was not a member of the Sykos clique. See U.S. Attorney’s Office,

District of Massachusetts, MS-13 Member Pleads Guilty to Attempted Murder of

Rival Gang Member, Dep’t Just. (Apr. 13, 2017), https://www.justice.gov/usao-

ma/pr/ms-13-member-pleads-guilty-attempted-murder-rival-gang-member. In fact,

he had been a member of a different clique, East Boston Locos Salvatruchas, since

2008. See Exhibit 11. Yet he wielded his status as a senior member of a different

clique who was affiliated with higher organizational authority within MS-13

against Salvador-Gutierrez. More than a decade older than Salvador-Gutierrez,

CW-13 already benefited from an unbalanced power dynamic.

      The imbalance of power—when considered with the specific allegations

anticipated in Salvador-Gutierrez’s forthcoming motion—casts serious doubts about

the veracity of his statements. One thing is clear—the statements made by

Salvador-Gutierrez were not motivated by the purpose of furthering any alleged

conspiracy. It was an act of puffery that served the intuitively obvious purpose of



                                          12
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 13 of 27



asserting his toughness and as a caution to those that might threaten him harm. It

also, as detailed in his own motion on this subject, was a direct response to

statements of CW-13 that had nothing do with any alleged conspiracy. As in

LiCausi, where the coconspirator’s report to his girlfriend – assumed to be a

coconspirator – was “more appropriately characterized as simply to avoid an

argument with his girlfriend,” the statement here is best characterized as made to

forge a reputation that might provide him some safety, and not to further any goals

of the conspiracy. United States v. LiCausi, 17 F.3d 36, 50 (1st Cir. 1999). Since it

was not in furtherance of the conspiracy, it is inadmissible under 801(d)(2)(E) and

must be excluded as hearsay.

      B.     Even if the Government Can Prove that the Conspiracy was the
             Broader Transnational MS-13 Organization, the Statement
             Nonetheless Does Not Constitute a Report to a Coconspirator
             Regarding Major Events of the Conspiracy

      The Government is likely to argue that the statement falls within the co-

conspirator exception because Salvador-Gutierrez’s statement to CW-13 is a report

to a co-conspirator about major events of the conspiracy. However, the statement

does not constitute a report to a coconspirator regarding major events of the

conspiracy since CW-13 and Salvador-Gutierrez were not members of the same

conspiracy. Instead, the statements were mere narratives of past events.

      Statements that “inform co-conspirators of the activities of the conspiracy’s

members furthers the conspiracy.” United States v. Aviles-Colon, 536 F.3d 1, 15 (1st

Cir. 2008). Yet not every statement that happens to be made to a coconspirator can

fall under this rule; where the statements consist of the declarant “merely blowing


                                           13
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 14 of 27



off steam or venting anxiety,” they are not in furtherance. United States v. LiCausi,

17 F.3d 36, 50 (1st Cir. 1999). For this rule to apply, the government must prove by

a preponderance of the evidence that CW-13 and Salvador-Gutierrez were

coconspirators. Yet, merely establishing that they both joined separate conspiracies

that fell under the broad umbrella of MS-13 cannot be enough. United States v.

Gigante, 166 F.3d 75, 82–83 (2d Cir. 1999).

      In determining whether two people were members of the same conspiracy,

the court looks to “the totality of the evidence” and generally considers the following

factors: “the existence of a common purpose, the interdependence of various

elements in the overall plan, and overlap among the participants.” United States v.

Franco-Santiago, 681 F.3d 1, 8–9 (1st Cir. 2012), abrogated on other

grounds, Musacchio v. United States, 136 S. Ct. 709 (2016). The interdependence

factor “addresses ‘whether the activities of one aspect of the scheme are necessary

or advantageous to the success of another aspect of the scheme.’” United States v.

Ciresi, 697 F.3d 19, 27 (1st Cir. 2012). “Each individual must think the aspects of

the venture interdependent, and each defendant’s state of mind, and not his mere

participation in some branch of the venture, is key.’” Id. No one factor is

determinative, “and courts should not overly rely on these factors without analyzing

what kind of agreement existed between the defendant and the other co-

conspirators.” United States v. Monserrate-Valentin, 729 F.3d 31, 42-43 (1st cir.

2013). “[C]onspiracy law, like most criminal law, focuses upon the activities of an

individual defendant. It is therefore dangerous to think of a conspiracy as a kind of



                                          14
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 15 of 27



‘club’ that one joins or a ‘business’ in which one works.” Id. at 43 (internal citation

omitted).

      MS-13 itself does not constitute a conspiracy, nor does membership in it. On

the contrary, a multi-year study found that “MS13 is a diffuse organization of sub-

parts, with no single leader or leadership structure that directs the entire gang.”

Insight Crime & Center for Latin American & Latino Studies at American

University, MS13 in the Americas (2018), available at

https://www.insightcrime.org/wp-content/uploads/2018/02/MS13-in-the-Americas-

InSight-Crime-English.pdf. Due to this decentralized structure, mere membership

under the umbrella of MS-13 is not conclusive proof that two people joined a

conspiracy.

      It is well established in the First Circuit that, for a conspiracy to exist, there

must be a common objective, an affirmative agreement, and a meeting of the minds.

United States v. Glenn, 828 F.2d 855, 857 (1st Cir. 1987), citing United States v.

Borelli, 336 F.2d 376, 384 (2d Cir.1964). To envision a conspiracy as a “‘club’ that

one joins…falsely suggest[s] that the ‘member’...automatically becomes legally

responsible for the entire enterprise.” United States v. Glenn, 828 F.2d 855, 857 (1st

Cir. 1987). This type of situation, a chance encounter by two alleged members of a

30,000-member transnational organization, was expressly cautioned against by the

Second Circuit:

      However, even in the context of organized crime, there is a limit to the proper
      use of Rule 801(d)(2)(E) to admit coconspirator testimony. The district court
      in each instance must find the existence of a specific criminal conspiracy
      beyond the general existence of the Mafia. And when a RICO conspiracy is

                                           15
       Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 16 of 27



       charged, the defendant must be linked to an individual predicate act by more
       than hearsay alone before a statement related to that act is admissible
       against the defendant under Rule 801(d)(2)(E).

Gigante, 166 F.3d at 82–83. In short, there must be some limiting principle to which

statements of gang members can be admissible where an organization of this size is

involved. Otherwise, every statement made by any of the tens of thousands of MS-

13 members to any other member – even if they have never met each other or the

defendant – would be admissible. This is broadening the coconspirator exception too

far.

       Though statements reporting significant events of the conspiracy to a

coconspirator are often found to be in furtherance, statements that are “mere

narratives of past events,” which do not advance any of the conspiracy’s goals, are

not in furtherance of the conspiracy. United States v. Ciresi, 697 F.3d 19, 28 (1st Cir.

2012) (citing United States v. Warman, 578 F.3d 320, 338 (6th Cir. 2009); United

States v. Santos, 20 F.3d 280, 286 (7th Cir. 1994)). See also United States v. Snyder,

930 F. 2d. 1090, 1095 (5th Cir. 1991) (“Mere idle chatter” even between co-

conspirators, is not admissible under 801(d)(2)(e)); United States v. Mangan, 575 F.

2d 32, 44, 45; (2nd Cir. 1978) (boasts or idle gossip not admissible); United States v.

Taratineo, 846 F. 2d 1384, 1412 (D.C. Cir. 1988) (casual comments among

coconspirators are not in furtherance) (quoting United States v. Snider, 720 F. 2d

985, 992 (8th Cir. 1983)); United States v. Darwich, 337 F. 3d 645 (6th Cir. 2003)

(idle chatter or casual conversation about past events is not considered a statement

“in furtherance of the conspiracy); United States v. Desena, 260 F. 3d 150 (2nd Cir.



                                           16
        Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 17 of 27



2001) (“we agree that it is difficult to construe casual story telling in a bar, more

than two years after event, as anything but ‘mere idle chatter’”).

        Here, Salvador-Gutierrez’s statement to CW-13 was a “mere narrative of past

events,” which did not further any goals of the alleged conspiracy, and therefore

cannot be said to have been made in furtherance of the conspiracy. Ciresi, 697 F.3d

at 28. CW-13 was not a member of the Sykos clique; it is unclear whether the two

even knew each other prior to meeting while in custody. There is no suggestion that

the two cliques were cooperating with each other or working together such that

informing each clique about the other’s events somehow furthered a greater

conspiracy.

        In MS-13, the local clique is “the most important unit of the gang – more

important than any individual, any leader, or any upper level of the structure.”

Insight Crime & Center for Latin American & Latino Studies at American

University, MS13 in the Americas (2018), at 29. Further, the cliques on the East

Coast, including those in Boston, were noted as being “rudimentary and

undisciplined gang cliques” over which El Salvador’s MS-13 leaders had little, if

any, control. Id. at 5. Since CW-13 and Salvador Gutierrez were members of

different cliques2 – each with its own distinct goals and plans – there is no reason to

believe that they ever agreed to be members of the same conspiracy.




2
 Salvador-Gutierrez is alleged to be a member of the Sykos clique. CW-13 is a member of the East Boston Loco
Salvatrucha clique. U.S. Attorney’s Office, District of Massachusetts, MS-13 Member Pleads Guilty to Attempted
Murder of Rival Gang Member, Dep’t Just. (Apr. 13, 2017), https://www.justice.gov/usao-ma/pr/ms-13-member-
pleads-guilty-attempted-murder-rival-gang-member.

                                                       17
        Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 18 of 27



        Further, while all MS-13 cliques generally operate semi-autonomously, the

Sykos clique was at even greater than usual odds with both other cliques and the

broader gang of MS-13, having left the East Coast Program and refused to send

sufficient funds to, or communicate regularly with, MS-13 in El Salvador. 3 The

alleged agreement to kill Herson Rivas was allegedly made solely by members of

Sykos on the same day that the murder occurred, and without regard to the wishes,

plans, or goals of any other clique or the broader MS-13 gang. 4

        The government cannot establish interdependence either, since the scheme to

murder Herson Rivas was neither “necessary or advantageous to the success of” any

aspect of MS-13’s plans or goals to which CW13 was a party. Franco-Santiago, 681

F.3d at 11. The Sykos clique did not consider the success or failure of any other MS-

13 clique or of the broader MS-13 gang in allegedly creating an agreement to

murder Rivas. On the contrary, Sykos leadership allegedly stated specifically that

they would not consult with any MS-13 leadership prior to completing the plan.

Further, MS-13 certainly did not consider the murder of Rivas to be “necessary or

advantageous to the success of their plans,” given their intention to kill those

involved in retaliation.

        Finally, the government cannot establish an “overlap among the

participants.” Franco-Santiago, 681 F.3d at 8. As has been discussed, the Sykos

clique in Boston was notoriously independent from other MS-13 cliques and the

broader MS-13 gang. CW-13 was not a member of Sykos and, therefore, had little to

3
  See FBI Form 302 Dated Mar. 28, 2019, attached as Exhibit 15. See also Draft Transcript of CW-24 Interview on
Oct. 1, 2018, attached as Exhibit 16.
4
  See CW-21 Grand Jury Testimony Dated Oct. 24, 2018, attached as Exhibit 17.

                                                      18
         Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 19 of 27



no overlap with any of their activities. He was also incarcerated more than two

years prior to the Rivas murder, and the alleged agreement to commit it. See

Exhibit 9.

         Therefore, because CW-13 lacked a common purpose with Sykos and its

members, CW-13’s plans were not interdependent with those of the Sykos clique,

and CW-13’s activities did not overlap with any of the Sykos members named in this

case, CW-13 was not a coconspirator with Salvador-Gutierrez. As a result, this

statement cannot be said to have been a report to a coconspirator about “the

activities of the conspiracy’s members.” Aviles-Colon, 536 F.3d at 15. Since the

statement did not otherwise further any goals of the Sykos clique, this statement

can only properly be characterized as a “mere narrative of past events,” which is not

admissible under 801(d)(2)(E). Ciresi, 697 F.3d at 28.

   II.      Salvador-Gutierrez’s Statement is So Inherently Unreliable that
            its Relevance is Substantially Outweighed by the Danger of
            Unfair Prejudice

         Relevant evidence is inadmissible where its probative value is substantially

outweighed by the danger of “unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

Fed. R. Evid. 403. Where evidence is unreliable, its probative value plummets and

becomes substantially outweighed by the risk of unfair prejudice from the jury’s

consideration of it such that it must be excluded under Fed. R. Evid. 403.

         Prior to the passage of Crawford v. Washington, 541 U.S. 36 (2004),

statements of co-conspirators were only admissible where the statement contained



                                           19
        Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 20 of 27



“adequate ‘indicia of reliability.’” United States v. Fahey, 769 F.2d 829, 840 (quoting

Ohio v. Roberts, 448 U.S. 56, 66 (1980)). Reliability was “examined on a case-by-case

basis.” Id. at 839-840. If the statement was not deemed sufficiently reliable, its

introduction violated the Confrontation Clause unless the declarant was subject to

cross-examination. Id.

        Crawford then limited the Confrontation Clause analysis to statements that

are “testimonial” in nature. Crawford, 541 U.S. at 53. After Crawford, a statement

of a co-conspirator does not raise Confrontation Clause concerns unless it is

testimonial.5 Where the statement meets the technical requirements of 801(d)(2)(E),

but is inherently unreliable, Fed. R. Evid. 403 is the proper vehicle for exclusion.

        We start with the principle that out-of-court statements are presumed to be

inherently unreliable. Bourjaily, 483 U.S. at 179. Where the statement satisfies the

requirements of a hearsay exception, the statement is thought to be more reliable.

Yet, where there exists substantial reason to doubt the reliability of the statement

such that the risk of unfair prejudice outweighs its probative value, it must

nonetheless be excluded despite meeting the technical requirements of the co-

conspirator exception. Fed. R. Evid. 403.

        Factors that pre-Crawford Courts considered relevant in determining

whether the statement was reliable include whether it contained “express

assertion[s] about past fact,” whether the declarant had personal knowledge about

the subject matter of the declaration, whether cross-examination could reveal

5
  Canas and Yanes both join Djavier Duggins’ argument that Salvador-Gutierrez’s statements were testimonial, and
he incorporates that argument as if set forth herein. Canas and Yanes make the alternative argument that, if the
statements are not testimonial, they nonetheless must be excluded under Fed. R. Evid. 403.

                                                       20
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 21 of 27



defects in the declarant’s ability to know what they declared, whether the statement

could have been founded on “faulty recollection,” whether the circumstances suggest

the declarant could have misrepresented others role in the crime, and whether the

declarant had a reason to lie. Dutton v. Evans, 400 U.S. 74, 88-89 (1970). Other

factors relevant to reliability include whether the statement was “made in a

coercive atmosphere,” and whether it constitutes a “major portion of the

government’s case.” United States v. Fahey, 769 F.2d 829, 840 (1st Cir. 1985) (citing

Dutton, 400 U.S. 74). These factors are equally applicable to a consideration of

reliability even in the post-Crawford context.

      Here, Salvador-Gutierrez’s statement is so inherently unreliable that its

probative value plummets and the risk of unfair prejudice skyrockets. If true, the

statement is certainly probative. If false, the risk of an erroneous conviction on

serious charges is so high as to constitute unfair prejudice. Where this statement

amounts to the most significant evidence of guilt, this Court should be cautious

about its reliability, particularly where Salvador-Gutierrez will not be subject to

cross-examination. The jury should not be permitted to render a guilty verdict on

charges this severe primarily based on an unreliable, braggadocios statement that

contains demonstrable lies.

      Aside from the fact that Salvador-Gutierrez claimed to have had personal

knowledge about the murder, all the other Dutton factors exemplify that this

statement is unreliable. As to the first, the recorded statement consists almost




                                          21
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 22 of 27



exclusively of “express assertion[s] about past fact.” Dutton, 400 U.S. at 88-89. This

counts heavily against its reliability. Id.

       Cross-examination would reveal countless defects in Salvador-Gutierrez’s

ability to know what he declared. Dutton, 400 U.S. at 88-89. Specifically, this

statement was made just eleven months after Salvador-Gutierrez was found to be

incompetent in the Juvenile Court. His incompetence did not result from a mental

illness per se; worse, it was due in part to significantly limited intellectual abilities.

As reflected in the competency evaluation, Salvador-Gutierrez was so lacking in

intellectual ability that at age 15, he performed worse than 97% of kids his age on

the Weschler Individual Achievement Test. See Exhibit 2. At that time, he could

only write 5 letters of the alphabet. Id. He also tested in the “very low range for

perceptual reasoning, processing speed, and for working memory.” Id. He had to

receive special education services due to a diagnosed Intellectual Disability. Id.

       That he scored in the “very low range for perceptual reasoning, processing

speed, and for working memory” shows that he has an extraordinarily diminished

capacity to remember things and to process what he is perceiving in the world. How

than could he be expected to remember, in precise detail, prior events which

occurred with significant speed? He is thus a poor reporter of past events, casting

doubt on the accuracy of the story he told to CW-13. These defects would be

abundantly clear to the jury if Salvador-Gutierrez was subjected to cross-

examination. Indeed, merely eliciting these facts through introduction of the

competency report, without Salvador-Gutierrez being put through the rigor of cross-



                                              22
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 23 of 27



examination, is inadequate to portray his astounding lack of competence. Only

through cross-examination would the jury see for themselves how unreliable a

reporter Salvador-Gutierrez is. Without that cross-examination, there is a

substantial risk of unfair prejudice to both Canas and Yanes.

      Given these competency concerns, and his demonstrated defects in memory,

there is a substantial risk that the statements were “founded on ‘faulty

recollection.’” Dutton, 400 U.S. at 89. Given the likelihood that these statements

were based on a faulty recollection, there is a substantial risk that Salvador-

Gutierrez “could have misrepresented others role in the crime.” Id. This

misrepresentation could have included a claim that Canas or Yanes was at the

scene of the crime, when in fact they were not. That possibility amounts to a

substantial risk of unfair prejudice to both defendants.

      The circumstances also suggest that Salvador-Gutierrez had a “reason to lie.”

Dutton, 400 U.S. at 89. Salvador-Gutierrez is a young man with an impressive lack

of ability to comprehend his environment, and at the time, he was newly

incarcerated. That incarceration demands the creation of a violent reputation so as

to avoid being targeted as weak. What better way to achieve that reputation than to

align himself with MS-13 – a violent street gang – and to claim that he had

participated in gruesomely violent acts?

      As an ex-correctional officer at Sing Sing observed: “Prisoners tell lies. Every

corrections officer knows this. In fact, there’s even a joke about it: ‘How do you know

when a prisoner is lying? When he opens his mouth.” See All Prisoners Lie



                                           23
       Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 24 of 27



Transcript, MOTH, https://themoth.org/story-transcripts/all-prisoners-lie-transcript

(original air date Feb. 8, 2010). The officer recounted two specific instances where

prisoners falsely claimed they were incarcerated for murder, when in fact they were

not. Id. The lies were told, he claimed, because the inmates “were in a place where

you want everybody to think you’re as tough as you could possibly be.” Id.

       Others have noted that there is an “intersection of reputation and safety

during incarceration,” which causes inmates to “use violence to earn a reputation of

respect.” Stephanie J. Morse & Kevin A. Wright, Imprisoned Men: Masculinity

Variability and Implications for Correctional Programming, CORRECTIONS (2019),

available at <https://doi.org/10.1080/23774657.2019.1694854>. As one inmate

observed: “So to protect yourself, you have to build up a reputation of respect and

you have to be aggressive, and the more aggressive person gains the most respect,

and the more respect a person gets, the least violence that they have to endure …

[o]r inflict.” Id.

       Indeed, we know that Salvador-Gutierrez lied in telling this story to CW-13.

Salvador-Gutierrez claimed, in trying to justify the killing to CW-13, that SLS

members had seen messages on Rivas’s phone proving that he had been cooperating

with law enforcement. See Draft Transcript of Salvador-Gutierrez Statement to CW-

13, at 15-19, attached as Exhibit 18. Yet, it appears that Rivas had never

cooperated with law enforcement. Thus, we know it was a lie that any member of

SLS had seen evidence on Rivas’s phone proving that he was cooperating. How

then, knowing full well that Salvador-Gutierrez lied to CW-13, can we decide which



                                          24
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 25 of 27



pieces of his statement were truthful? In short, we can’t – no part of his statement

is reliable. The jury should not be permitted to render a guilty verdict primarily on

the basis of a statement which we know contains outrageous lies.

       The risk of unfair prejudice associated with allowing the jury to find either of

these defendants guilty on the basis of a statement which contains demonstrable

lies is substantial. Where we know that Salvador-Gutierrez’s statement contained

lies, and where it is ripe with indicia of unreliability due to intellectual defects, its

probative value is minimal. Since the risk of unfair prejudice substantially

outweighs the probative value, the statement must be excluded. Fed. R. Evid. 403.

   III.   Salvador-Gutierrez’s statements are not admissible as statements
          against penal interest

       Since there is not meaningful corroboration of the trustworthiness of

Salvador-Gutierrez’s statement, it is not admissible as a statement against interest.

       A statement which is made out-of-court and is being offered to prove the

truth of the matter asserted is inadmissible hearsay unless it falls within one of the

recognized hearsay exceptions. Fed. R. Evid. 801. A statement may be admissible

under the Statement Against Interest exception to the hearsay rule only if it

satisfies two conditions: 1. The statement is one that a reasonable person would

only have made if they “believed it to be true because, when made, it … had so great

a tendency to … expose the declarant to civil or criminal liability,” and 2. “is

supported by corroborating circumstances that clearly indicate its trustworthiness,

if it is offered in a criminal case as one that tends to expose the declarant to

criminal liability.” Fed. R. Evid. 804)(a)(3).


                                            25
      Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 26 of 27



      To satisfy the second prong, there must be “meaningful corroboration” which

“clearly indicates that the statements were worthy of belief, based upon the

circumstances in which the statements were made.” United States v. Taylor, 848

F.3d 476, 486-87 (1st Cir. 2017). The statement must be “sufficiently against the

declarant’s penal interest ‘that a reasonable person in the declarant’s position

would not have made the statement unless believing it to be true.” Id. at 486

(quoting United States v. Barone, 114 F.3d 1284, 1295 (1st Cir. 1997)). Factors

relevant to the inquiry of whether the statement is corroborated by the

circumstances include whether it is “’directly against the declarant’s penal interest,’

made to a close associate or family member, or there is no indication that the

speaker had motive to lie.” United States v. Taylor, 848 F.3d 476, 487 (1st Cir.

2017). “On the other hand, statements made … in an apparent attempt by the

speaker to shift blame or otherwise ‘diminish his role in the criminal activity

described in the statements,’ may not necessarily be corroborated by the

circumstances.” Taylor, 848 F.3d at 487 (quoting United States v. Barone, 114 F.3d

1284, 1301 (1st Cir. 1997)).

      The statements here were not “made to a close associate or family member.”

Taylor, 848 F.3d at 487. Further, the circumstances do not corroborate the

trustworthiness of the statement. On the contrary, as discussed more fully above,

Salvador-Gutierrez had a substantial incentive to lie to CW-13 to protect himself

against future violence while incarcerated by creating a reputation of violence. Id.

Given all those reasons, it cannot fairly be said that this is a statement that



                                          26
         Case 1:18-cr-10450-MLW Document 375 Filed 10/21/20 Page 27 of 27



Salvador-Gutierrez “would not have made … unless believing it to be true.”

Gonzalez-Seda, 236 F.Supp.3d 535, 536 (D.P.R. 2017). Without that meaningful

corroboration, the statement is inadmissible as a statement against interest. 6

                                                CONCLUSION

         For all the reasons discussed above, Salvador-Gutierrez’s statement to CW-13

must be excluded.

Respectfully Submitted,                                         Respectfully Submitted,
ELISEO VAQUERANO CANAS                                          JONATHAN TERCERO YANES
By his attorney:                                                By his attorney:

/s/ Jessica Hedges_______                                       /s/ Leonard E. Milligan III
Jessica D. Hedges                                               Leonard E. Milligan III
BBO No. 645847                                                  BBO No. 668836
Hedges & Tumposky, LLP                                          Milligan, Rona, Duran, and King, LLC
50 Congress St., Suite 600                                      50 Congress St., Suite 600
Boston, MA 02109                                                Boston, MA 02109
T (617) 722-8220                                                T (617) 395-9570
hedges@htlawyers.com                                            lem@mrdklaw.com


                                    CERTIFICATE OF SERVICE

       I, Jessica D. Hedges, hereby certify that on this 28th day of September, 2020,
I served one true and correct copy of this motion, through e-mail, on all counsel of
record in this matter.
                                                      /s/ Jessica Hedges
                                                      Jessica D. Hedges




6
 To the extent that the statement is admissible as a statement against interest, it nonetheless must be excluded
pursuant to Fed. R. Evid. 403, as discussed in section II above.

                                                          27
